Case: 4:19-cv-00902-NAB Doc. #: 107 Filed: 01/28/21 Page: 1 of 4 PageID #: 2862




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
KYLE HARVEY, NATURAL AND            )
BIOLOGICAL FATHER OF A.H., A MINOR, )
DECEASED,,                          )
                                    )
     Plaintiff,                     )
                                    )                      Cause No. 4:19-cv-00902
v.                                  )
                                    )                      Division No.
GREAT CIRCLE, ET. AL.,              )
                                    )
                                    )
     Defendants.                    )
                                    )

    MOTION FOR LEAVE TO AMENDED COMPLAINT AND JOIN ADDITIONAL
                        PARTY DEFENDANTS

       COMES NOW Plaintiff, Kyle Harvey, by and through attorney E. Ryan Bradley of The

Bradley Law Firm and pursuant to Fed R. Civ. P. 15 for leave to file an Amended Complaint and

pursuant to Fed R. Civ. P. 19, or in the alternative Fed R. Civ. P. 20, add additional party

defendants and in support thereof states as follows:

       1.      Under the current scheduling order, Plaintiff was afforded time to file an

Amended Complaint on or before March 16, 2021.

       2.      Under the current scheduling order, Plaintiff was afforded until March 16, 2021 to

add additional party defendants to this cause of action.

       3.      Plaintiff has a good faith basis to believe Defendant Emily Ann Rinehart was

working for and/or employed with Defendant Great Circle and/or Missouri Alliance, a party

Plaintiff seeks to add as a Defendant. Plaintiff seeks leave to add her as a party defendant under
Case: 4:19-cv-00902-NAB Doc. #: 107 Filed: 01/28/21 Page: 2 of 4 PageID #: 2863




FRCP 19 as a required party whose absence from this case would result in incomplete relief to

Plaintiff and disposing of this action in her absence would impair and/or impeded Plaintiff’s

ability to obtain full and complete relief. In the alternative, Plaintiff seeks to add Emily Ann

Rinehart under FRCP 20 on the basis that Plaintiff’s right to relief is asserted against her jointly,

severally, or in the alternative with respect to or arising out of the same transaction, occurrence,

or series of transactions or occurrences and common questions of law and fact are common to all

defendants as more fully set forth in Exhibit 1, the proposed Amended Complaint, whose

contents of which are incorporated herein by reference as the basis for adding Rinehart to this

cause of action.

        4.      Plaintiff has a good faith basis to believe Defendant Missouri Alliance for

Children and Families LLC is a proper party defendant. Plaintiff seeks leave to add Missouri

Alliance as a party defendant under FRCP 19 as a required party whose absence from this case

would result in incomplete relief to Plaintiff and disposing of this action in her absence would

impair and/or impeded Plaintiff’s ability to obtain full and complete relief. In the alternative,

Plaintiff seeks to add Missouri Alliance under FRCP 20 on the basis that Plaintiff’s right to relief

is asserted against her jointly, severally, or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences and common questions of

law and fact are common to all defendants as more fully set forth in Exhibit 1, the proposed

Amended Complaint, the contents of which are incorporated herein by reference as the basis for

adding Missouri Alliance for Children and Families LLC to this cause of action.

        5.      That no party to this matter will be prejudiced by the amending of Plaintiff’s

Complaint or adding these defendants.
Case: 4:19-cv-00902-NAB Doc. #: 107 Filed: 01/28/21 Page: 3 of 4 PageID #: 2864




       6.      That it is in the interest of justice to allow Plaintiff to amend his Complaint and

add these defendants.

       7.      Plaintiff’s proposed Amended Complaint is attached hereto as Exhibit 1.

       WHEREFORE, Plaintiff respectfully requests this Court SUSTAIN Plaintiff’s Motion

and deem Plaintiff’s proposed Amended Complaint FILED instanter and for any such other and

further relief as this Court deems appropriate under the circumstances.

                                                      Respectfully submitted,

                                                By: /s/E. Ryan Bradley
                                                      E. Ryan Bradley, #53777
                                                      The Bradley Law Firm
                                                      Attorney for Plaintiff
                                                      1424 Washington Avenue, Ste 300
                                                      St. Louis, MO 63103
                                                      (314) 721-9111 (phone)
                                                      (314) 255-2765 (fax)
                                                      Ryan@thebradleylawfirm.com



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on Thursday, January 28, 2021, I electronically
filed the foregoing Certificate of Service with the Clerk of the Court using the Courts E-Filing
System which was sent notification of such filing to all counsel of record. I further certify that I
signed, or caused my electronic signature to be place upon the original of the foregoing
documents and that a copy of the foregoing was sent via the Court’s efiling system to.

Casey F. Wong
Sandberg, Phoenix & von Gontard
Attorney For: Great Circle
600 Washington Ave - 15th Floor
St. Louis, MO 63101
Phone: (314) 231-3332
Fax: (314) 241-7604
Email Address: cwong@sandbergphoenix.com

Philip C. Graham
Sandberg Phoenix & von Gontard
Case: 4:19-cv-00902-NAB Doc. #: 107 Filed: 01/28/21 Page: 4 of 4 PageID #: 2865




Attorney For: Great Circle
600 Washington Ave - 15th Floor
St. Louis, MO 63101
Phone: (314) 231-3332
Fax: (314) 241-7604
Email Address: pgraham@sandbergphoenix.com


Stephen M. Strum
Sandberg Phoenix & von Gontard
Attorney For: Great Circle
600 Washington Ave - 15th Floor
St. Louis, MO 63101
Phone: (314) 231-3332
Fax: (314) 241-7604
Email Address: sstrum@sandbergphoenix.com



/s/E. Ryan Bradley
